
	
		I
		112th CONGRESS
		1st Session
		H. R. 3138
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 DeFazio, Mr. Pierluisi,
			 Mr. McGovern,
			 Mr. Ryan of Ohio,
			 Mr. Cicilline,
			 Mr. Carnahan,
			 Mr. Levin,
			 Mr. Dingell,
			 Ms. Kaptur,
			 Ms. Richardson,
			 Mr. LaTourette,
			 Ms. Moore,
			 Mr. Filner,
			 Mr. Nadler,
			 Mr. Luján,
			 Mr. Welch, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To amend the National Institute of Standards and
		  Technology Act to specify a cost sharing requirement and to provide for a
		  report to Congress.
	
	
		1.Short titleThis Act may be cited as the
			 American Innovation in Manufacturing
			 Act.
		2.Hollings Manufacturing
			 Extension Partnership Program Cost SharingSection 25(c) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(c)) is amended by adding at the
			 end the following:
			
				(9)Notwithstanding paragraphs (1), (3), and
				(5), for fiscal year 2012 through fiscal year 2013, the Secretary may not
				provide to a Center more than 50 percent of the costs incurred by such Center
				and may not require that a Center’s cost share exceed 50 percent.
				(10)Not later than 1 year after the date of
				enactment of this paragraph, the Secretary shall submit to Congress a report on
				the cost share requirements under the program. The report shall—
					(A)discuss various
				cost share structures, including the cost share structure in place prior to
				such date of enactment and the cost share structure in place under paragraph
				(9), and the effect of such cost share structures on individual Centers and the
				overall program; and
					(B)include a
				recommendation for how best to structure the cost share requirement after
				fiscal year 2013 to provide for the long-term sustainability of the
				program.
					.
		
